                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

 THOMAS BELLES,

                         Plaintiff,                   CIVIL ACTION NO. 3:17-CV-01016

           v.                                               (MEHALCHICK, M.J.) 1

 WILKES-BARRE AREA SCHOOL
 DISTRICT, FRANK CASTANO, and
 SEAN FLYNN,

                         Defendants.


                                  MEMORANDUM OPINION

       Plaintiff Thomas Belles filed a complaint on June 9, 2017, asserting several

discrimination claims against defendants Wilkes-Barre Area School District (the “District”),

Frank Castano, and Sean Flynn. 2 (Doc. 1). Belles asserts violations of the Americans with

Disability Act, 42 U.S.C. §§ 12101-12213, and the Pennsylvania Human Rights Act, 43

Pa.C.S.A. §§ 951-963, specifically alleging that the District and Castano (collectively,

“Defendants”) denied him reasonable accommodations following his appointment as head

coach to the high school wrestling team, subjected Belles to discrimination through a hostile

work environment, retaliated against him, and constructively discharged him from his

appointment as head coach, all because of his disability. (Doc. 1).

       Before the Court is Defendants’ motion for summary judgment. (Doc. 24). Both



       1
         In October 2017, the parties consented, pursuant to 28 U.S.C. § 636(c)(1), to the
undersigned’s jurisdiction to adjudicate all pretrial and trial proceedings relating to the action.
(Doc. 8, at 14; Doc. 9).
       2
           Belles has voluntarily withdrawn all claims against Flynn. (Doc. 31, at 12 n.2)
parties have provided statements of material facts and fully briefed the motion, which is now

ripe for review. (Doc. 25; Doc. 26; Doc. 30; Doc. 31; Doc. 32). For the following reasons,

Defendants’ motion is GRANTED, and the Clerk of the Court is directed to close this case.

I.     SUMMARY OF MATERIAL FACTS

       The factual background is taken from the parties’ respective statements of material

facts, unless otherwise indicated. (Doc. 25; Doc. 30). Where the parties dispute certain facts,

those disputes are noted. In addition, the facts have been taken in the light most favorable to

the plaintiff as the non-moving party, with all reasonable inferences drawn in his favor. Where

Belles disputes a fact set forth by Defendants but fails to provide a citation to the record

supporting denial thereof, that fact will be deemed to be admitted. Unsupported “assertions,

conclusory allegations, or mere suspicions” are insufficient to overcome a motion for

summary judgment. Schaar v. Lehigh Valley Health Servs., Inc., 732 F.Supp.2d 490, 493 (E.D.

Pa. 2010).

       Long before the circumstances giving rise to this action, Belles, in a tragic ATV

accident, became paraplegic. (Doc. 26, at 1, ¶ 3; Doc. 30, at 9, ¶ 1). Wheelchair-bound and

without full functioning of his hands, Belles nevertheless became a middle school teacher and

successful wrestling coach for the District. (Doc. 26, at 1, ¶ 1-2; Doc. 30, at 1, ¶¶ 1-2). He

began teaching part-time in 1993, became a full-time teacher of history and social studies at

Solomon-Plains Junior High School in 1999, was appointed as the head coach of the junior

high wrestling team at Solomon-Plains in 2008, and was appointed as the head coach of the

varsity wrestling team at the James M. Coughlin High School in 2014. (Doc. 26, at 1, ¶¶ 1-3;

Doc. 30, at 9, ¶ 1-6). In 2001, Belles requested and was granted a teaching aide to help him




                                              2
with tasks such as correcting exams and taking attendance. 3 (Doc. 26, at 2, ¶ 4; Doc. 30, at 2,

¶ 4; Doc. 24-1, at 7).

       When the District appointed Belles as varsity head coach on May 12, 2014, neither

Belles nor those who vetted and appointed him raised the issue of his disability or questioned

whether Belles was qualified for and able to perform the demands of the position. (Doc. 26,

at 1-2, ¶¶ 1-3; Doc. 30, at 9, ¶¶ 1-6, 11). Indeed, Belles was selected over four other (non-

disabled) candidates for the position. (Doc. 26, at 2, ¶ 7; Doc. 30, at 2, ¶ 7). At the time of his

appointment, wrestling season, which generally runs from November through March, had

not yet begun. (Doc. 24-2, at 5; Doc. 24-1, at 6). As varsity head coach, Belles was expected

to transition from running wrestling practices in the Solomon-Plains’ gymnasium – where he

had coached junior high wrestlers – to running practices out of Coughlin’s lower-level

wresting room, access to which was limited to steps. (Doc. 26, at 2, ¶ 8; Doc. 30, at 2, ¶ 9;

Doc. 24-1, at 6). Frank Castano, the District’s Human Resources Manager, was tasked with

finding an accommodation for Belles given that Belles could not descend or ascend the stairs

in his wheelchair. (Doc. 24-2, at 11).

       On May 13, 2014, the day after Belles’s appointment as varsity head coach, Castano

informed Belles that unidentified students had called the District Board to voice complaints

about the appointment. (Doc. 26, at 3, ¶ 11; Doc. 30, at 3, ¶ 11). There is no dispute that the

complaints were made, but Belles and Castano have different recollections of the events as

they actually transpired. Belles testified that Castano told him the school received phone calls,




       3
         Among other accolades, Belles led the junior high wrestling team to one district and
several conference championships during his tenure as head coach. (See, e.g., Doc. 30, at 10,
¶ 8-9; Doc. 31, at 6).

                                                3
indicated that “things changed,” and suggested a scenario where Belles’s nephew, Mark

Belles, would become a high school coach and Belles would become a “floating coach” of

sorts. (Doc. 30, at 3, ¶ 1; Doc. 24-1, at 15). Castano testified that Belles was upset about the

complaints and asked Castano for advice about how to proceed. Belles was not satisfied with

Castano’s initial response (to “coach because he was appointed as coach”), the two “kick[ed]

around ideas and th[e] [floating coach idea] was one of them,” and Belles told Castano he

would follow up by submitting a proposal, though no proposal was ever submitted. (Doc. 26,

at 3, ¶ 11; Doc. 24-2, at 14).

       The complaints about Belles’s appointment did not end there. Robert Hawkins, former

acting head coach for the varsity wrestling team, attended a June 2014 Board meeting and

called the Board to complain about Belles. (Doc. 26, at 2-3, ¶ 10; Doc. 30, at 3, ¶ 10; Doc. 24-

2, at 8). 4 Hawkins had recruited parents to rally against Belles and “also made a comment

about [Belles’s] disability because of [Belles’s] inability to use [his] hands to write.” (Doc. 24-

1, at 25; Doc. 30, at 3, ¶ 10). The District received more calls, from students and parents, who,

according to Castano’s deposition testimony, had considered transferring school districts to




       4
          Hawkins sent Belles an ominous text message warning, “the Coughlin wrestling
program and all its history now rests on your shoulders. Moving out of that wrestling room
and over to Solomon will most likely destroy it all.” (Doc. 30, at 16-17, ¶ 47). According to
Hawkins’s deposition testimony, he had “personal problems with [] Belles” and trust issues
unrelated to Belles’s ability to coach. Specifically, when Hawkins’s daughter was a seventh-
grade student, she became a wrestling team manager under Belles but later determined that
she could not be at every wrestling practice, which angered Belles, who then gave Hawkins’s
daughter an incomplete grade on a quiz. (Doc. 30-7, at 22-23). In an affidavit attached to his
counterstatement of material facts, Belles avers that Hawkins’s daughter “did not receive a
bad grade. I had informed her on the day grades were due that she had missed a test, which
she would need to make up or get a zero. I accommodated her to allow her to take the test
later in that day, so she could study and not get a bad grade.” (Doc. 30-8, at ¶¶ 1-2).



                                                4
wrestle elsewhere. (Doc. 24-2, at 14). 5

       At some point – likely in either late May or June 2014, although no witnesses testified

as to the precise date – District Superintendent Bernard Prevuznak told Belles that “numerous

people had said practices must be in the Coughlin basement room and asserted himself that

the practices could not be moved from there.” (Doc. 30, at 13, ¶ 25; Doc. 24-1). Belles’s

testimony is that Prevuznak did not make this statement “in a nice way”; instead, “[i]t was

like, they must stay here in the wrestling room.” (Doc. 24-1).

       On a subsequent occasion within the same timeframe, Belles met with Castano,

Prevuznak, and Assistant Superintendent Brian Costello. (Doc. 26, at 4, ¶ 18; Doc. 30, at 14,

¶¶ 26, 218). 6 The meeting’s attendees recount the events at that meeting very differently.

Castano testified to a quick meeting, “no more than ten minutes,” during which Belles was

congratulated and assured that his disability would be accommodated. (Doc. 24-2, at 11).

Belles testified that he had suggested to Castano, Prevuznak, and Costello several

accommodations – holding practices in the “accessible” Coughlin gym or its cafeteria, moving

practices to the Solomon-Plains gym where he had coached junior high students, or

contracting with the company that had fixed his wheelchair to install a lift – each of which

was rejected. (Doc. 30, at 4-5, ¶¶ 14, 18; Doc. 30, at 12). 7 Belles also testified that (1) “Castano




       5
         Neither Belles nor Castano know the identity of the individuals who complained or
the specific objections they raised.
       6
        As for the exact date of this meeting, Castano testified it took place “[s]ometime over
the summer. I don’t know a date. It was after his appointment and before I tried to schedule
[an] assessment” regarding an accommodation for Belles’s access to Coughlin’s wrestling
room. (Doc. 24-2, at 11).
       Belles represented that “[s]ince or about 2015, Coughlin freshmen and sophomores
       7

who are on the Coughlin varsity wrestling team did not actually attend school at Coughlin,


                                                 5
discussed with him that there’s two access points that they can get in”; (2) Prevuznak

questioned Belles about where the wrestling mats would be stored if they moved practice

locations, indicated that the Board did not want to expend funds to accommodate Belles’s

access to the Coughlin wrestling room, and indicated that there was a scheduling conflict that

precluded them from holding practices at Solomon-Plains; and (3) no further comments were

made concerning Belles’s suggestion that they reach out to the company who fixed his

wheelchair. (Doc. 24-1, at 18-19).

       Prevuznak referenced the same meeting during his deposition. (Doc. 24-4, at 8-9). He

testified to a “very supportive meeting that we are going to make this work

at Coughlin High School,” where practices had always been held, and “would adapt and

accommodate [Belles’s] disability to have it there.” (Doc. 24-4, at 8-9). According to

Prevuznak, he had initiated this meeting because he felt that Belles “was under a lot of stress.”

(Doc. 24-4, at 9).

       In late June and early August 2014, the District made decisions antithetic to Belles’s

wishes. At an August 11, 2014 Board meeting, the District hired an associate head coach,

David Parsnik, 8 and three assistant coaches, Castano, Hawkins (on a volunteer basis), and

Ruben Prophete. (Doc. 30, at 16, ¶ 44; Doc. 24-4, at 11; Doc. 24-2, at 6). Both Parsnik and




but attend school at the Mackin building and must be bused from Mackin to Coughlin to
participate in wrestling practices.”
       8
        Though one must apply to the Board to be considered for a coaching appointment,
Parsnik had not done so and was selected for the position nevertheless. (Doc. 30, at 41-42;
Doc. 24-2, at 9; Doc. 30-6, at 7).



                                               6
Prophete had applied for the head position to which Belles was appointed in May 2014. 9

Belles had submitted his own candidates for these positions (and had opposed other potential

candidates’ appointments), but the District did not honor Belles’s preferred hires. Belles

testified that he had told Castano, Costello, Prevuznak, and Clifford Jones that he wanted to

hire Jason Schlingman, and Belles’s nephew, Mike Belles to be his assistant staff. (Doc. 24-1,

at 29; Doc. 30, at 16, ¶ 40). Castano testified that he was never privy to Belles’s final proposed

hires, if any such final proposal had been submitted, because Belles had “changed his mind a

few times . . . .” (Doc. 24-2, at 9). Neither Prevuznak nor Castano was involved in the hiring

process. (Doc. 24-2, at 6; Doc. 24-4, at 11). Prevuznak candidly admitted that if he were head

coach and the District hired an assistant who had objected to the head coach’s hiring, he

would find the situation difficult. (Doc. 24-4, at 11). Athletic Director Clifford Jones and

Prophete testified similarly. (Doc. 30, at 17-18, ¶¶ 51, 55; Doc. 24-3, at 15; Doc. 30-5).

       According to Belles, the District did nothing to further the provision of

accommodations that would enable him to attend wrestling practices in the Coughlin

wrestling room. (Doc. 30, at 4, ¶ 14, 19-20). Until, that is, on or about August 27, 2014, when

Belles became aware of emails that Castano had sent but which Belles had not received due

to issues with his email account. (Doc. 30, at 4, ¶ 19). Specifically, Castano had emailed

Belles, copying Clifford Jones and Patrick Patte, on August 25, 2014, to schedule a meeting



       9
         Belles avers that Prophete indicated he did not trust Belles simply because Belles was
selected as head coach. (Doc. 30, at 17, ¶ 50). The excerpt from Prophete’s deposition
testimony to which Belles refers in support of this proposition is far more nuanced than his
statement seems – in short, Prophete had testified that he did not trust Belles because Prophete
knew of three people (including himself) who had applied for and been chosen for
consideration for the head coach position, and yet the Board “threw all that out and selected
[Belles].” (Doc. 30-5).



                                                7
with a company to assess whether they could install a lift or ramp for wheelchair access to the

basement wrestling room. (Doc. 26, at 3-4, ¶¶ 14-16; Doc. 30, at 4, ¶¶ 14-16; Doc. 24-1, at 77

(Dep. Ex. C)). 10 On August 27, 2014, Castano sent another email, copying Jones, Patte, and

Prevuznak, indicating to Belles that he contacted the company that had constructed lifts in

Belles’s house, but that company was unable to do the work, so he contacted another

company. (Doc. 26, at 3, ¶¶ 12-13). In the same email, Castano indicated that he had

scheduled a meeting for August 28, 2014, at 10 a.m., with the second company he had

contacted – Castano invited Belles to attend, indicating that Belles’s attendance “would be

helpful to do a complete assessment.” (Doc. 24-1, at 77). 11

       On August 28, 2014, Belles resigned from his position as head coach to the varsity

wrestling team, and the District later accepted his resignation. (Doc. 26, at 5, ¶ 24; Doc. 30,

at 7, ¶ 24). 12 After being tipped off about the meeting scheduled for that morning, Belles felt

as if he was going to be fired, as he was unaware of any attempts to accommodate him and

not privy to the real purpose of the meeting, only that people were unhappy with his

appointment. (Doc. 30, at 18-19, ¶¶ 57-58). Partially fueling Belles’s belief that he was going



       10
          At his deposition, Jones testified that the first time he became aware about the
possibility of the District procuring lift- or ramp-installation services from a company was in
this email. (Doc. 24-3, at 13).
        As mentioned, supra, Belles never received these emails, and though he avers that he
       11

could not have received them because his email account was down at the time, he also
vehemently denies ever conceding the emails were sent. (See, e.g., Doc. 30, at 4, ¶¶ 14-16).
       12
          The Court acknowledges Belles’s disagreement with Defendants’ characterization
that he “resigned” rather than that he was “constructively discharged.” The Court does not
intend to further any mischaracterizations, but Belles did, in fact, officially resign. However,
in doing so he is not estopped from arguing that he was constructively discharged – indeed,
the very basis of such a claim is where “[a]n employer’s creation of working conditions []
leave a particular employee . . . little or no choice but to resign . . . .” See Discharge, Black’s
Law Dictionary (11th ed. 2019).

                                                8
to be terminated was Castano’s August 26th and 27th text messages asking Belles to check

his email account for important emails. (Doc. 24-1, at 110). Having no context, his email

account having been inoperable, Belles apparently feared the worst. Based on the texts and

his post-appointment travails, Belles approached Castano earlier in the day on August 28th,

stating that he wished to resign, after which Castano asked Belles to write a very specifically

worded resignation later. Sometime thereafter, Principle John Woloski approached Belles

asking about the resignation letter in what Belles perceived as a harassing manner. Eventually,

Belles wrote an email to Castano stating, in relevant part, “due to personal reasons I am

resigning [the Coughlin head coach] position effective today August 28, 2014.” (Doc. 24-1,

at 77).

          There are additional allegations advanced in Belles’s complaint and throughout

testimony adduced during the discovery phase of this case. Most notably, Belles alleged that

Defendant Flynn had engaged in improper and harassing conduct during the process of

having Belles’s fingerprints taken. Belles is no longer proceeding against Flynn, see supra at 1

(citing Doc. 31, at 7 n.2), he has not incorporated any of these arguments in his statement and

counterstatement of material facts (except by way denying, for other reasons, Defendants’

assertion that Belles had alleged that Defendants embarrassed and humiliated him during the

fingerprinting process in retaliation for Belles’s resignation), and he makes not a single

reference to this incident in his brief in opposition to Defendants’ motion for summary

judgement. (Doc. 26, at 5, ¶ 25; Doc. 30, at 7-8, ¶ 25; Doc. 31, passim). By all accounts, it

appears that Belles is no longer basing his claim on this incident.




                                               9
II.      LEGAL STANDARDS

         A.   SUMMARY JUDGMENT

         Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment should be

granted only if “there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it might

affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute of material fact is “genuine” if the evidence “is such that a reasonable jury could return

a verdict for the non-moving party.” Anderson, 477 U.S. at 248. In deciding a summary

judgment motion, all inferences “should be drawn in the light most favorable to the non-

moving party, and where the non-moving party’s evidence contradicts the movant’s, then the

non-movant’s must be taken as true.” Pastore v. Bell Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir.

1994).

         A federal court should grant summary judgment “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278 (3d Cir. 2000).

The Court need not accept mere conclusory allegations, whether they are made in the

complaint or a sworn statement. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990). In

deciding a motion for summary judgment, the court’s function is not to make credibility

determinations, weigh evidence, or draw inferences from the facts. Anderson, 477 U.S. at 249.

Rather, the court must simply “determine whether there is a genuine issue for trial.” Id.

         “Although the party opposing summary judgment is entitled to the ‘benefit of all

factual inferences in the court's consideration of a motion for summary judgment, the



                                                10
nonmoving party must point to some evidence in the record that creates a genuine issue of

material fact.’” 13 Velentzas v. United States, No. 4: CV -07-1255, 2010 WL 3896192, *7 (M.D.

Pa. August 31, 2010) (quoting Goode v. Nash, 241 F. App’x 868, 868 (3d Cir. 2007)) (citation

omitted). The opposing party “cannot rest solely on assertions made in the pleadings, legal

memorandum, or oral argument.” Velentzas, 2010 WL 3896192, *7. If the non-moving party

“fails to make a showing sufficient to establish the existence of an element essential to [the

non-movant’s] case, and on which [the non-movant] will bear the burden of proof at trial,”

Rule 56 mandates the entry of summary judgment because such a failure “necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Jakimas v.

Hoffmann–La Roche, Inc., 485 F.3d 770, 777 (3d Cir. 2007).

       B.    DISCRIMINATION CLAIMS UNDER THE ADA AND PHRA 14

       The ADA prohibits employers from “discriminating ‘against a qualified individual on

the basis of disability in regard to job application procedures, the hiring, advancement, or

discharge of employees, employee compensation, job training, and other terms, conditions,

and privileges of employment.’” Taylor, 184 F.3d at 305 (quoting 42 U.S.C. ¶ 12112 (a)). To




        See also Beenick v. LeFebvre, 684 Fed. Appx. 200, 206 (3d Cir. 2017) (noting that the
       13

purpose of requiring parties to cite to particular parts of the record in their briefs about a
motion for summary judgment is to “assist the court in locating materials buried in a
voluminous record”) (quoting Fed. R. Civ. P. 56(c)(1)(A)).
       14
          Generally, the substantive elements of these causes of action are coextensive and
therefore subject to the same analytical evaluation. See, e.g., Taylor v. Phoenixville Sch. Dist.,
184 F.3d 296, 306 (3d Cir. 1999) (“Before turning to the first issue, whether Taylor has a
disability under the ADA, we mention that we will only discuss Taylor’s ADA claim because
our analysis of an ADA claim applies equally to a PHRA claim.”); see also Molyneaux v. Monroe
Cty., No. CV 3:17-1865, 2020 WL 94079, at *5 n.3 (M.D. Pa. Jan. 8, 2020). As the court did
in Taylor, this Court refers only to the ADA in setting forth the applicable substantive
standards.

                                               11
establish a claim under Title II of the ADA, a plaintiff must show “(1) that he is a qualified

individual; (2) with a disability; (3) who was excluded from participation in or denied the

benefits of the services, programs, or activities of a public entity, or was subjected to

discrimination by any such entity; (4) by reason of his disability.” Dahl v. Johnston, 598

F.App’x 818, 819–20 (3d Cir.2015) (citing 42 U.S.C. § 12132); see also Bowers v. Nat’l Collegiate

Athletic Ass’n, 475 F.3d 524, 553 n. 32 (3d Cir.2007). A “‘qualified individual’ [is] a person

‘who, with or without reasonable accommodation, can perform the essential functions of the

employment position that such individual holds or desires.’” Gardner v. Sch. Dist. of

Philadelphia, 636 F. App’x 79, 83 (3d Cir. 2015) (quoting 42 U.S.C. § 12111(8)).

        An employee seeking relief under the ADA can prove discrimination either through

direct evidence of discrimination or circumstantially. Most commonly, cases involving non-

direct, i.e., circumstantial, evidence in the ADA context are claims of disparate treatment.

See, e.g., Raytheon Co. v. Hernandez, 540 U.S. 44, 50 n.3 (2003) (“The Courts of Appeals have

consistently utilized this burden-shifting approach when reviewing motions for summary

judgment in disparate-treatment cases.”). 15 Under the McDonnell Douglas framework, “a

plaintiff must first establish a prima facie case of discrimination,” the “burden then shifts to the

employer to articulate a legitimate, nondiscriminatory reason for its employment action,”

and, “[i]f the employer meets this burden, the presumption of intentional discrimination

disappears, but if the plaintiff can still prove disparate treatment by, for instance, offering

evidence demonstrating that the employer’s explanation is pretextual.” Raytheon, 540 U.S. at

50. While McDonnell Douglas is generally inapplicable in the context of reasonable-



        15
             Belles does not appear to assert nor allege facts supporting a disparate-impact claim
here.

                                                 12
accommodation, hostile-work-environment, and constructive-discharge claims, it does

control the assessment of a claim for retaliation. See, e.g., Montgomery v. City of Pittsburgh, No.

CV 16-248, 2017 WL 7940776, at *11 (W.D. Pa. Oct. 3, 2017) (applying to constructive-

discharge claim the Third Circuit’s reasoning for rejecting the application of McDonnell

Douglas to hostile-environment claims), report and recommendation adopted, No. 2:16CV248,

2018 WL 1141733 (W.D. Pa. Mar. 2, 2018); Carvalho-Grevious v. Delaware State Univ., 851

F.3d 249, 257 (3d Cir. 2017) (retaliation).

III.   DISCUSSION

       Before addressing each cause of action seriatim, the Court notes that the ADA

generally does “not impose individual liability” and, as such, does not give rise to money

damages in a claim against individual defendants. Michalesko v. Freeland Borough, 18 F. Supp.

3d 609, 626 (M.D. Pa. 2014) (citing McInerney v. Moyer Lumber and Hardware, Inc., 244

F.Supp.2d 393, 398 (E.D. Pa. 2002)); see also Ciferni v. Boilermakers Local 13, 158 F. Supp. 3d

263, 267 (E.D. Pa. 2016) (dismissing with prejudice retaliation claims against individual

defendants). Thus, if by asserting that “[a]t all times relevant, Castano was acting in his

supervisory and personal capacity,” (Doc. 1, at 3, ¶ 10 (emphasis added)), Belles means to assert

a claim for money damages directly against Castano as an individual, such a claim is not

cognizable. However, the law permits Belles to pursue his claim against Castano for

prospective injunctive damages in the form of reinstatement of his position. See, e.g., Mohney

v. Pennsylvania, 809 F. Supp. 2d 384, 392 (W.D. Pa. 2011) (“The Court of Appeals for the

Third Circuit has found that there is generally no individual liability under the ADA. An

exception exists when an individual is sued for prospective injunctive relief.” (citation

omitted)).



                                                13
       A.    REASONABLE ACCOMMODATIONS

       An employer who seeks an accommodation for a disability bears the initial burden of

identifying a possible accommodation and showing that the cost of the accommodation does

not clearly exceed its benefits. Skerski v. Time Warner Cable Co., a Div. of Time Warner Entm’t

Co., L.P., 257 F.3d 273, 284 (3d Cir. 2001); Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580-81

(3d Cir. 1998). When faced with “a disabled employee’s request for a reasonable

accommodation, ‘both parties have a duty to assist in the search for appropriate reasonable

accommodation and to act in good faith.’” Hohider, 574 F.3d at 187 (quoting Taylor, 184 F.3d

at 312). The employer need not “maintain the employment of a plaintiff whose proposed

accommodation for a disability is clearly ineffective” but nonetheless shares the responsibility

of suggesting reasonable accommodations through an “interactive process” with the

employee. Gardner, 636 F. App’x at 84 (internal quotation marks and citation omitted). “This

process should identify the precise limitations resulting from the disability and the potential

reasonable accommodations that could overcome those limitations.” Tarpley, 752 F. App’x

at 349 (citing 29 C.F.R. § 1630.2(o)(3)). Thus, there are two avenues through which an

employee can establish the third element of a failure-to-accommodate cause of action, by

establishing that the employer failed to provide a reasonable accommodation, or the employer

failed to engage in the interactive process. See, e.g., Willis v. Norristown Area Sch. Dist., 2 F.

Supp. 3d 597, 606 (E.D. Pa. 2014).

       Belles first argues that Defendants violated the ADA by failing to provide him with

reasonable accommodations to permit him to coach the varsity wrestling team and by failing

to engage in any interactive process whereby such accommodations could be suggested and

ultimately provided. Defendants do not dispute that Belles is disabled and that he was



                                               14
qualified for the head coaching position for which he was appointed. Thus, Belles’s failure-

to-accommodate claim turns on the third element: whether Defendants refused to make

reasonable accommodations. See Hohider, 574 F.3d at 186.

       Based on the record, the Court finds no genuine dispute of material fact concerning

Defendants’ purported failure to provide Belles with a reasonable accommodation.

Defendants scheduled a meeting with a company for that purpose, to be held the same day

Belles resigned, and Belles was invited to attend the meeting but did not receive the email

invitation. Though Belles disputes the existence of any emails concerning the August 2014

meetings with the accessibility company, the evidence shows, at best, that Belles did not

receive the emails through no fault of his own, or Defendants, and that the meeting was, in

fact, scheduled to occur. Belles’s contention throughout his submissions is that “[no] efforts

to consider accommodations for Mr. Belles’s attendance at his own practices were done or

made known to him until August 27, 2014.” (See, e.g., Doc. 30, at 4, ¶ 19). 16 Given that wrestling

season did not commence until November, 17 and concrete action had been taken in August,

Belles’s contentions are not sufficient to give rise to a triable issue of fact here. See Parker v.




       16
         This statement, on its face, is belied by Belles own testimony that he had spoken
with Prevuznak (and others) on at least two occasions prior to August 27, 2014. This
testimony is inconsistent with Belles’s assertion that no efforts had been taken to even consider
accommodations.
       17
         Belles’s counsel notes a statement in Belles’s application for the head coach position
– “Wrestling champions are made between March and November” – which, it may be
supposed, is meant to imply that Belles needed access to Coughlin’s wrestling room well in
advance of November. (Doc. 31, at 9). Aside from this isolated statement, however, no such
argument is made, nor any evidence provided in support thereof. Additionally, as Defendants
note, it is undisputed that the Pennsylvania Interscholastic Athletic Association’s
Constitution and By-laws provide that all sports have a defined season with which each school
under the Association’s control must comply. (Doc. 32, at 5).

                                                15
Verizon Pennsylvania, Inc., 309 F. App’x 551, 562 (3d Cir. 2009).

       Further, by resigning on the eve of the meeting with the accessibility company, Belles

foreclosed the possibility that a factfinder could find that Defendants failed to provide an

accommodation. It may never be known what may have transpired had Belles remained a

head coach, and to allow the claim to proceed on this ground would be to sanction jury

speculation. See, e.g., Tarpley, 752 F. App’x at 350 (“Despite her failure to follow City

Colleges’ policies, City Colleges considered Tarpley’s request, but Tarpley resigned before

City Colleges made a decision. Therefore, Tarpley’s ADA reasonable accommodation claim

fails—City Colleges never denied her request. Summary judgment in favor of City Colleges

was appropriate.”).

       Nevertheless, Belles may also establish his claim by showing that Defendants failed to

engage in the ADA’s interactive process concerning claims of failures to provide reasonable

accommodations. In the case of an “employee who tries to hold his/her employer responsible

for a breakdown in the interactive process under the ADA,” the employee must establish four

elements:

       1) the employer knew about the employee’s disability; 2) the employee
       requested accommodations or assistance for his or her disability; 3) the
       employer did not make a good faith effort to assist the employee in seeking
       accommodations; and 4) the employee could have been reasonably
       accommodated but for the employer’s lack of good faith.

       Conneen, 334 F.3d at 330-31.

While this is a shared “interactive process,” the standard provides that “an employer is liable

for discriminating against an employee in need of accommodation based upon the employee’s

known disability”—not a known accommodation—and thus the employee is not always

required to suggest accommodations in order to trigger the employer’s obligation to provide



                                              16
such accommodations. See Conneen, 334 F.3d at 331.

       Belles’s resignation foreclosed the possibility of establishing the cause of action on this

ground as well. While the interactive process is statutorily mandated, the case law does not

support Belles’s position that an employer is liable for failing to provide a reasonable

accommodation where the employer ultimately takes steps to provide an adequate

accommodation, but the employee then resigns. Though Defendants’ attempts to engage in

the interactive process are scant between May and August 2014, the undisputed record before

the Court is that there were at least some meetings, wrestling season did not commence until

November, and Castano had set up a meeting with the accessibility company in late August.

Nothing in the record reflects any requirement, by Belles or otherwise, that the

accommodations be done by a date certain.

       Not all requested accommodations are appropriate, and the ADA only provides a right

to reasonable accommodation, not to the employee’s preferred accommodation. Stadtmiller v.

UPMC Health Plan, Inc., 799 F. Supp. 2d 492, 509 (W.D. Pa. 2011) (internal quotation marks

omitted), aff’d, 491 F. App’x 334 (3d Cir. 2012). As such, the installation of a lift or ramp

instead of moving practice (per Belles’s suggestion) does not establish that no

accommodations were offered. Simply put, there are no facts that would permit a jury to

conclude that Belles “could have been reasonably accommodated but for the employer’s lack

of good faith.” See Conneen, 334 F.3d at 330-31.

       Belles’s allegations, bereft of any evidentiary support, 18 are themselves inconsistent.




       18
         The Court concurs with Defendants’ assessment of the texts between Castano and
Belles. A thorough review of each and every one of these texts reflects messages in which
Castano is either supporting Belles or referencing other activity such as the complaints about


                                               17
As mentioned above, Belles stated that “no efforts to consider” his accommodations had been

made before August 27, 2014, but Castano necessarily considered Belles’s situation, as he

remembered that Belles had, at some point, suggested an accessibility company, and put into

action a plan to meet with such a company. These allegations, particularly given the lack

evidentiary support, are insufficient to create an issue of fact on Defendants’ motion to

dismiss. See, e.g., Gonzalez v. Sec’y of Dep’t of Homeland Sec., 678 F.3d 254, 263 (3d Cir. 2012)

(“As a general proposition, conclusory, self-serving affidavits are insufficient to withstand a

motion for summary judgment.” (internal quotation marks omitted)); Irving v. Chester Water

Auth., 439 F. App’x 125, 127 (3d Cir. 2011) (finding, in ADA claim, plaintiff’s “self-serving

deposition testimony [] insufficient to raise a genuine issue of material fact”). Finally, while

Belles submits that, to avoid providing accommodations, Castano urged him to resign on

August 28, 2014, that contention is not supported in the record and, in any event, came at the

same time as Castano’s efforts to provide an accommodation. See, e.g., Parker v. Verizon

Pennsylvania, Inc., 309 F. App’x 551, 561 (3d Cir. 2009) (“Parker also argues that Broggi

yelling at him, and stating that he had to resign because there were no available positions for

him with his restrictions, demonstrate Verizon’s failure to engage in the interactive process.

However, this single comment was made immediately before Verizon transferred him to a

position in the off-line group at the facility closer to his home and therefore does not provide

evidence for a reasonable jury to conclude that Verizon failed to engage in the interactive

process in good faith.”).

       For these reasons, the Court finds that a reasonable juror could not conclude that the



Belles’s appointment, or where he asked Belles to check or draft emails. None of these raise a
genuine dispute of material fact.

                                               18
Defendants denied Belles reasonable accommodations or failed to engage in an interactive

process. As such, Defendants’ motion for summary judgment on this claim will be granted.

       B.   HOSTILE WORK ENVIRONMENT

       Contextualized within the framework of the ADA, Belles’s claim of discrimination

based on his disability (Doc. 31, at 18-22) is essentially a hostile-work-environment cause of

action. To establish a prima facie case of such cause of action under the ADA, an employee

must show that:

       (1) [he] is a qualified individual with a disability under the ADA; (2) []he was
       subject to unwelcome harassment; (3) the harassment was based on h[is]
       disability or a request for an accommodation; (4) the harassment was
       sufficiently severe or pervasive to alter the conditions of her employment and
       to create an abusive working environment; and (5) [the employer] knew or
       should have known of the harassment and failed to take prompt effective
       remedial action.

       Ballard-Carter v. Vanguard Grp., 703 F. App’x 149, 151-52 (3d Cir. 2017)
       (quoting Walton v. Mental Health Ass’n, 168 F.3d 661, 667 (3d Cir. 1999)).

       To be sufficiently severe or pervasive, the harassment must “‘alter the conditions of

the victim’s employment and create an abusive working environment.’” Ballard-Carter, 703 F.

App’x at 152 (quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993)). Courts consider

“all the circumstances, including ‘the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance; and whether

it unreasonably interferes with an employee’s work performance.’” Lowenstein v. Catholic

Health E., 820 F. Supp. 2d 639, 647 (E.D. Pa. 2011) (quoting Walton, 168 F.3d at 667). The

ADA, however, “does not make all harassment, or every unpleasant working environment,

actionable under the law. Rather, to constitute a hostile work environment under the ADA

the harassing conduct must be because of the plaintiff’s disability.” Griffin v. Municipality of

Kingston, No. 3:08–CV–2290, 2011 WL 718697, at *5 (M.D. Pa. Feb. 22, 2011) (emphasis in


                                              19
original) (internal quotation marks omitted) (quoting Walton, 168 F.3d at 667).

       The Court considers the harassment and discriminatory conduct that allegedly befell

Belles in 2014, including his assertions that (1) Castano told him to resign, (2) Defendants did

not engage in a “good faith” interactive process, (3) Hawkins’s complaints about Belles,

objection to Belles’s appointment, and text indicating that a relocation of the wrestling

practice space would destroy Coughlin wrestling, and (4) the District Board appointment of

Hawkins as an assistant coach.

       Under the Ballard-Carter factors, there is no dispute that Belles was disabled under the

ADA and that he perceived he was being harassed following his appointment as Coughlin’s

head coach. Nevertheless, a review of the record reveals no genuine issue of material fact so

as to overcome summary judgment on this hostile-work-environment claim. At the outset,

the Court notes that Belles’s testimony is often speculative, including conclusory assertions

concerning the intent behind all Defendants’ conduct. For example, when asked about the

reasons behind the District’s rejection of his proposed assistant coaching staff, Belles testified,

“I think everything that they did, all actions they took, had something to do with my

disability.” (Doc. 24-1, at 29).

       Belles allegation that Castano requested that he resign is not supported by the record.

Castano testified that he told Belles, in essence, to ignore the complaints and coach because

that was what Belles was hired to do. According to Castano, Belles had asked him for advice,

after which Castano and Belles kicked around the idea of Belles becoming a floating “CEO”

coach. Consistent with Castano’s statements, Belles testimony indicates that the two did

“kick” around ideas, though Belles never agreed with the proposals. (See, e.g., Doc. 24-1, at

16). There is no non-conclusory support for Belles’s contention that Castano’s proposals were



                                                20
a result of Castano’s reluctance to help accommodate Belles’s disability.

       Regarding Hawkins’s conduct, nothing in Belles’s allegations suggests that Defendants

were “in league” with Hawkins, a volunteer coach, such that the District could be held liable

for Hawkins’s actions. As Defendants note, all complaints relayed from Castano to Belles

were complaints made by other people, namely Hawkins. The record reveals no evidence that

Hawkins’s conduct – the complaints about Belles, objection to Belles’s appointment, and text

– should be imputed to Defendants. The appointment of Hawkins, a long-time wrestling

coach for the district, to the assistant head coach position does not create a factual issue for

jurors. In opposing Defendants’ motion, Belles has only proffered his own conclusory

assertion that Hawkins’s appointment constituted harassment animated by discriminatory

intent based on Belles disability.

       Other instances of alleged harassment – e.g., parents’ and students’ complaints about

Belles’s appointment, and Prevuznak having yelled, “I’m going to tell you right now . . . . The

Board does not want to pay for a wheelchair lift so that you can get into the wrestling room”

– may raise issues of fact, as Prevuznak denied ever yelling at Belles, but not material fact. The

parents’ and students’ conduct is not synonymous with Defendants’ conduct, and

Prevuznak’s single instance of yelling without any evidence of discriminatory intent is,

without more, not evidence of a hostile environment. See, e.g., Greer v. Mondelez Glob., Inc., 590

F. App’x 170, 174 (3d Cir. 2014) (affirming summary judgment where plaintiff had failed “to

show how the [race-evocative] comments support her claim that her workplace was

“permeated with discriminatory intimidation, ridicule, and insult.”). Even Belles stated that

Prevuznak was concerned that the cost of a lift would be prohibitive, not that Prevuznak was

discriminating against Belles or harassing Belles for being disabled. In any event, Belles



                                               21
cannot overcome Defendants’ motion as to this cause of action by relying on the reasonable-

accommodation claim, the bases for which the Court has rejected because they do not raise

an issue of material fact.

       For these reasons, the Court finds that a reasonable juror could not conclude that the

Defendants created a hostile work environment, and as such, Defendants’ motion for

summary judgment on this claim will be granted.

       C.    RETALIATION

       When asserting ADA-based retaliation, a plaintiff-employee must show that the

protected activity she engaged in was the determinative factor motivating the defendant-

employer to take the adverse employment action. See LeBoon v. Lancaster Jewish Cmty. Ctr.

Ass’n, 503 F.3d 217, 232 n.8 (3d Cir. 2007) (citing Caver v. City of Trenton, 420 F.3d 243, 267

(3d Cir. 2005); Watson v. SEPTA, 207 F.3d 207, 215 (3d Cir. 2000)); Diffenderfer v. Pa. State

Emps. Credit Union, 2018 WL 1428164, at *4 (M.D. Pa. Mar. 22, 2018) (citing Gillette v.

Donahoe, 622 F. App’x 178, 181 (3d Cir. 2015)). A prima facie case of retaliation requires

evidence that the plaintiff engaged in protected activity, adverse action was taken against him,

and there was a causal connection between the protected activity and the adverse action.

Moore v. Temple Univ., No. 13-5079, 2016 WL 4061352, at *6 (E.D. Pa. July 29, 2016), aff'd,

674 F. App’x 239 (3d Cir. 2017). To satisfy the causation element, a plaintiff “must prove

either (1) an unusually suggestive temporal proximity between the protected activity and the

allegedly retaliatory action, or (2) a pattern of antagonism coupled with timing to establish a

causal link.” Moore, 2016 WL 4061352, at *6. Where the timing between a plaintiff’s protected

activity and the adverse action is not unusually suggestive, “[t]emporal proximity by itself is

generally insufficient to establish a causal connection.” Youssef v. Anvil Int’l, 595 F. Supp. 2d



                                               22
547, 563 (E.D. Pa. 2009). Whether temporal proximity is sufficiently suggestive to establish

causation, however, is dependent on the facts of each case, and an analysis of the probative

value of circumstantial evidence in retaliation cases is intensively fact-bound and -specific.

Romanaskas v. Earthbox, Inc., No. 3:16-CV-00517, 2018 WL 1370876, at *3-4 (M.D. Pa. Feb.

23, 2018), report and recommendation adopted, No. 3:16-CV-517, 2018 WL 1370612 (M.D. Pa.

Mar. 16, 2018).

       In opposing Defendants’ motion for summary judgment on his retaliation claim, Belles

relies on “the same evidence which establishes [his] discrimination [i.e., hostile work

environment] claim.” (Doc. 31, at 23). He does specifically assert, however, that it was not

until after Prevuznak screamed at Belles and told him that they would not provide a

wheelchair lift that the District “appoint[ed] the antagonistic and hostile assistant coaches”

and “diminish[ed] [his] role by assigning him” an associate head coach. 19 (Doc. 31, at 23).

       Having carefully reviewed the record, the Court finds that Belles has not demonstrated

a genuine issue of fact sufficient to overcome Defendants’ summary judgment motion as to

this cause of action. First, Belles has not offered anything beyond his own allegations to raise

an issue of fact concerning Defendants’ evidence that Prevuznak did not scream or threaten

Belles and that the assistant and associate head coaches were not hired (and Belles’s proposed

coaches not hired) in retaliation for Belles’s appointment. Second, to the extent Belles is

relying on arguments raised in other portions of his brief, the Court has already determined

these do not create an issue of fact as to discriminatory intent. Third, the mere refusal to hire

assistant coaches, the hiring of an associate coach, and the one-time proposal that he become



       19
         Testimony establishes, and there is no evidence to the contrary, that the hiring of an
associate or “co” coach was not the norm.

                                               23
a floating CEO wrestling coach do not suffice to establish sufficient “adverse conduct.”

       Moreover, Castano testified, and nothing in the record reflects otherwise, that it is the

District Board, and not existing coaches, that appoints coaches. 20 The witnesses most

involved in these incidents (Castano and Prevuznak) testified to having no role in the

appointments, a proposition unrefuted in the record. The record is devoid of any evidence of

any nexus between his request for accommodations (the protected conduct) and the District

Board’s hiring decisions. In this regard, significantly, Belles testified that he could not recall

whether he ever even mentioned that he needed a particular staff in order to accommodate

his disability. (Doc. 24-1, at 45); see, e.g., Arana v. Temple Univ. Health Sys., 776 F. App’x 66,

71 (3d Cir. 2019) (“An employee must say or do something to put her employer on notice

that she would like to be accommodated at work.”). By his own admission, Belles’s was an

award-winning coach, undercutting any argument that Defendants should have known he

needed more than an access-to-facilities accommodation in the form of special staff.

       Finally, even assuming Belles established a prima facie case of discrimination,

Defendants proffer evidence of a legitimate, nondiscriminatory reason for hiring the other

coaches and, through Castano’s testimony, proffered non-discriminatory reasons for the

District’s rejection of Belles’s proposed hires: “Unfortunately, one withdrew, the other one

didn’t apply, and the third was not appointed, but we were looking at ways to include him,




       20
         See, e.g., Kocher v. Municipality of Kingston, 400 F. Supp. 3d 138, 154 (M.D. Pa. 2019)
(“Since neither the Chief nor Ravello had any authority with respect to the determination of
whether plaintiff received an interview nor was hired for the detective position, there was no
causal connection between plaintiff’s request for reasonable accommodation, the alleged
harassment, and the failure of plaintiff to receive the detective position.”).



                                               24
Mark [Belles] specifically.” (Doc. 24-2, at 17). 21 In contrast, there is no evidence beyond

conclusory and speculative assertions concerning the motives of the actors involved.

       To the extent Belles’s relies on his constructive discharge claim to support his

retaliation theory of liability, “[v]oluntary resignation is not an adverse employment action.”

Larochelle v. Wilmac Corp., 769 F. App’x 57, 60-61 (3d Cir. 2019) (“Because Defendants did

not terminate or take an adverse employment action against Riker, [who had voluntarily

resigned], the District Court properly granted summary judgment for Defendants on Riker’s

retaliation and wrongful discharge claims.”).

       For these reasons, the Court finds that a reasonable juror could not conclude that the

Defendants retaliated against Belles. As such, Defendants’ motion for summary judgment on

this claim will be granted.

       D.    CONSTRUCTIVE DISCHARGE

       Finally, Belles argues that Defendants constructively discharged him from his

appointment as head coach to the Coughlin varsity wrestling team. Claims of constructive

discharge are evaluated under an objective test according to which courts must, on a motion

for summary judgment, “determine whether a reasonable jury could find that the [employer]

permitted conditions so unpleasant or difficult that a reasonable person would have felt

compelled to resign.” Colwell v. Rite Aid Corp., 602 F.3d 495, 502 (3d Cir. 2010) (alteration in

original) (internal quotation marks omitted) (quoting Duffy v. Paper Magic Group, Inc., 265 F.3d

163, 167 (3d Cir.2001)). Courts consider whether the employer (1) threatened to discharge the




       21
         A text exchange between Castano and Belles reveals that there was interest in hiring
Mark, his nephew, on a volunteer basis. In response, Belles wrote that Mark had no interest
in being a volunteer coach.

                                                25
employee, (2) demoted the employee, (3) reduced the employee’s salary or benefits, (4)

transferred the employee (against his or her wishes) to a less desirable position, (5) altered the

employees job responsibilities, or (6) gave unsatisfactory job evaluations. Colwell, 602 F.3d at

502 (internal quotation marks omitted). Given the objective standard, the “employee’s

subjective perceptions [do not] govern a claim of constructive discharge.” Gray v. York

Newspapers, Inc., 957 F.2d 1070, 1083 (3d Cir. 1992) (internal quotation marks omitted).

       For the same reasons that Belles “has failed to substantiate an actionable hostile work

environment claim,” he also “fails to meet the more stringent requirements of a hostile-

environment constructive discharge claim.” See Mufti v. Aarsand & Co., 667 F. Supp. 2d 535,

553 (W.D. Pa. 2009). Nevertheless, after separating Belles’s subjective statements from

objective evidence of conditions that, according to him, precipitated his resignation, Belles

has failed to establish a triable fact as to this cause of action. Looking at the first factor

considered under Colwell, 602 F.3d at 502, there is no evidence that Defendants threatened to

discharge Belles. The Court has rejected as unsupported Belles’s claim that Castano urged

him to resign, and Belles’s self-serving testimony and allegations do not support that assertion.

Nor can the Court accepted Belles argument that by asking Belles to write a resignation email

(after Belles stated his intention to resign), Castano exhibited conduct corroborative of an

intention to urge Belles to resign.

       Considering the other relevant factors, there is no indication that Belles was going to

be demoted, that he suffered a reduction in salary or benefits, that his job responsibilities were

altered, or that he was given unsatisfactory job evaluations. While Belles argues that the

District effectually demoted him by hiring an associate “co” coach, it cannot be said that an

objectively reasonable person would find additional help from a co-coach to be a demotion.



                                               26
There is no dispute that until the day he resigned, Belles was head coach to the varsity

wrestling team. He may not have liked the District’s decisions, but these decisions do not

permit a trier of fact to find that Belles was demoted.

       Notably, in support of this and other causes of action, Belles relies heavily on

allegations of Defendants’ conduct vis-à-vis Belles’s need for an accommodation. Regarding

this final cause of action, for example, Belles argues his resignation was fueled, in large part,

due to Defendants’ “complete disavowal of any intent to accommodate.” For the reasons

stated herein, Belles testimony and assertions do not establish that he was denied reasonable

accommodations, particularly given that there was some engagement in the interactive

process among the key players involved, and more importantly, action was ultimately taken

in the form of scheduling a meeting with an accessibility company. Indeed, Belles himself

testified to having spoke with Castano sometime before August 27, 2014, regarding the

accessibility company, a fact which is corroborated by Castano’s conduct in scheduling a

meeting. Belles stresses that he never received Castano’s emails setting up the meeting, but

“nothing requires employers to include the employee . . . in every discussion of possible

accommodations or evaluations as part of engaging in the interactive process.” See Parker v.

Verizon Pennsylvania, Inc., 309 F. App’x 551, 562 (3d Cir. 2009).

       For these reasons, the Court finds that a reasonable juror could not conclude that the

Defendants constructively discharged Belles. As such, Defendants’ motion for summary

judgment on this claim will be granted.




                                               27
IV.    CONCLUSION

       Based on the foregoing, 22 Defendants’ motion for summary judgment (Doc. 24) is

GRANTED, judgment is granted in favor of Defendants, and the Clerk of the Court is

directed to close this case.

       An appropriate Order will follow.




Dated: March 3, 2020                                 s/ Karoline Mehalchick
                                                     KAROLINE MEHALCHICK
                                                     United States Magistrate Judge




       Because the Court finds that Defendants’ have established their entitlement to
       22

summary judgment, it does not reach their arguments concerning immunity.

                                           28
